      Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 1 of 11 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



Arthur Carr                                               Civil Action No.

                     Plaintiff
v.


Equifax Information Services, LLC;
                                                          JURY TRIAL DEMANDED
And

Nuvell Credit Company, LLC and

Ally Financial



                     Defendants

                                         CIVIL ACTION

     1.     This is an action for actual, statutory, and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Fair Credit Reporting Act).

                                   JURISDICTION AND VENUE

     2.     Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

     3.     Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to the claim occurred here since Plaintiff is a citizen of

the Eastern District of Texas, and their damages occurred here.

                                               PARTIES

     4.     Plaintiff is a natural person and a “consumer” as that term is defined by 15 U.S.C. §

1681a(c).



                                                  1
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 2 of 11 PageID #: 2




   5.      Defendant, Equifax Information Services, LLC, (hereinafter Equifax) is a Foreign

For-Profit Limited Liability Company registered to do business in Texas and with a registered

agent in Texas. Defendant is a “consumer reporting agency,” as defined by 15 U.S.C. § 1681a(f),

and is engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d),

to third parties. Based on information and belief, Equifax is reporting consumer credit files on

over 250,000 consumers in Texas.

   6.      Defendant, Nuvell Credit Company, LLC, is a former subsidiary of Ally Financial

and based on information and belief, has now been fully integrated into Ally Financial. Based on

information and belief Ally Financial (hereinafter, Ally) is legally responsible for all claims

against Nuvell Credit Company, LLC. Ally is a Foreign for-profit company registered to do

business in Texas and with a registered agent in Texas. Defendant is a “furnisher” of information,

as defined by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of business

furnishes credit information to one or more consumer reporting agencies about consumer

transactions. Nuvell Credit is a financial institution actively conducting business in Texas.

                                    FACTUAL ALLEGATIONS

   7.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   8.      Plaintiff hereby makes all claims and factual allegations against Ally and Nuvell as if

they are the same Defendant. Therefore all claims made against Nuvell should also be consider

   9.      Defendants are reporting Plaintiff’s Nuvell Credit Company, LLC (Nuvell Credit)

account # 1454* on Plaintiff’s Equifax credit report.




                                                 2
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 3 of 11 PageID #: 3




   10.     Plaintiff’s debt with Nuvell Credit arose from an auto loan. Nuvell Credit closed the

account on 07/2012, after the account was closed with a zero balance. Plaintiff’s payment

obligations to Nuvell Credit ceased.

   11.     The trade line was updated to reflect a $0 balance when the account was closed on

07/2012.

   12.     According to Plaintiff’s Equifax credit report dated 02/13/2019, Plaintiff’s Nuvell

Credit account was closed with a $0 balance on or about 07/2012. Despite the Nuvell Credit

account being closed with a $0 balance on or around 07/2012, Nuvell Credit continued to report

an erroneous pay status of “30-59 Days Past Due” for the above listed account on Plaintiff’s

Equifax report dated 02/13/2019. It is impossible and incorrect for an account that is closed with

a “0” balance to still be reporting as 30-59 Days Past Due as of 02/13/2019. Not only is the

Nuvell Credit account false on the face of the credit report, but this reporting is extremely

misleading because it makes it look like the Plaintiff is still late on this account that was closed

with a zero balance. In addition to being inaccurate, this reporting misleads the credit scoring

algorithms used by the lending industry and thus lowers credit scores and further damages

Plaintiff’s creditworthiness and credit reputation.

   13.     The pay status is a significant data field that represents the current condition of the

account. The data field works independently of the other data fields in the reporting tradeline and

is critical in maintaining accurate reporting. The account is inaccurately reporting that Plaintiff is

currently “30-59 Days Past Due” on an account that has a $0 balance. Plaintiff’s financial

obligations that were once due to Nuvell Credit have ceased. At the time that the account was

closed, the account should have been reported with a “Pay Status” data field showing “closed”.

Instead of reporting the account as currently “30-59 Days Past Due”, the correct reporting would



                                                  3
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 4 of 11 PageID #: 4




have reported the pay status as “closed”. Reporting the account as currently 30-59 Days Past

Due appears as if the account is a very recent delinquency, which it is not. Recent delinquencies

are more damaging than older delinquencies because they are weighed heavier in determining

credit scores. Because the “pay status” acts independently from the other information, the

inaccurate reporting of 30-59 Days Past Due is reporting as if Plaintiff is currently late on

payments to Nuvell Credit even if those late payments are $0. Listing a debt with a $0 balance

owed as past due is nonsensical. If no balance is owed, then the consumer cannot be late paying

the balance, and the pay status must report as “closed”. By continuing to report a balance,

however, lenders believe that the consumer is currently late, which negatively reflects on

Plaintiff’s credit repayment history, their financial responsibility as a debtor, and their credit

worthiness/reputation.

   14.     The computer algorithms used by the lending industry to determine a consumer’s

credit worthiness will misinterpret the status of Plaintiff’s Nuvell Credit account as reported by

Equifax and Nuvell Credit to be a current past due obligation, thus negatively affecting

Plaintiff’s credit worthiness.

   15.     Plaintiff will provide expert testimony at the appropriate time to demonstrate the

negative effects of reporting a historical pay status in the current pay status data field.

   16.     Plaintiff disputed the inaccurate late pay status on their Nuvell Credit account through

a dispute letter sent to Equifax.

   17.     Equifax did not follow reasonable procedures to assure maximum possible accuracy

and has been reporting false and inaccurate information even after they knew or should have

known the information was incorrect.




                                                   4
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 5 of 11 PageID #: 5




    18.       Equifax did not provide a good faith investigation into the disputed pay status of the

Nuvell Credit account. Equifax did nothing more than parrot inaccurate data from Nuvell Credit

in their investigation.

    19.       Nuvell Credit did not provide a good faith investigation and failed to modify/correct,

delete or block the disputed pay status of the Nuvell Credit account.

    20.       Based upon information and belief, Equifax received Plaintiff’s dispute and

transmitted the dispute to Nuvell Credit, triggering the investigations duties for the defendants;

however, the defendants failed. Had they conducted a proper investigation, they would have

discovered that the reporting of a late pay status for a $0 balance account is nonsensical and

wrong. Instead, Equifax verified the erroneous trade line displaying the late pay status.

    21.       Nuvell Credit continues to report, and Equifax continues to allow Nuvell Credit to

report, a pay status indicating that the debt is currently late.


                             COUNT I
   EQUIFAX INFORMATION SERVICES LLC’S VIOLATION OF 15 U.S.C. § 1681e(b)
                 OF THE FAIR CREDIT REPORTING ACT


    22.       Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    23.       Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

    24.       Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.




                                                   5
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 6 of 11 PageID #: 6




   25.     Equifax negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Equifax allowed Nuvell Credit to report a pay status as

actively delinquent despite a $0 balance indicated on the trade line.

   26.     Equifax is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Equifax was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.

   27.     Plaintiff’s Nuvell Credit account was closed with a $0 balance, but Equifax continues

to report the account with a late/past due status. If Equifax had reasonable procedures, they

would not allow an account to report as though the account is currently past due, with a “$0”

balance. This is nonsensical. This account is reporting as though the Plaintiff is currently past

due each month. With this type of reporting, Plaintiff will never be able to make their account

current. Equifax lacks the procedures to avoid such faulty reporting. Equifax knows that this

account was paid; however, they continue to report a current status as past due.

   28.     As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

and embarrassment.

   29.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the jury pursuant to

15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Equifax was negligent, which

entitles Plaintiff to recover actual and compensatory damages under 15 U.S.C. § 1681o.



                                                 6
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 7 of 11 PageID #: 7




                                            COUNT II
          EQUIFAX INFORMATION SERVICES LLC’S VIOLATION OF 15 U.S.C. §
          1681i(a)(1)(A) & 15 U.S.C. §1681i(a)(5) OF THE FAIR CREDIT REPORTING
                                               ACT


   30.        Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   31.        Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

   32.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   33.        Equifax violated their duty under 15 U.S.C. §1681i(a)(1)(A) & 15 U.S.C. §1681i(a)(5)

for failing to conduct a good faith investigation and failing to permanently delete or modify in

accurate information after receiving Plaintiff’s dispute. Plaintiff requested that Equifax

reinvestigate the inaccurate reporting of the current pay status on their Nuvell Credit account via

detailed and thorough dispute letter specifically disputing the inaccurate current “Pay Status: 30-

59 Days Past Due”.

   34.        Equifax did not conduct a good faith and reasonable investigation and failed to

permanently delete or modify the inaccurate information after receiving Plaintiff’s dispute. If

they had, they would have discovered that Nuvell Credit was reporting an incorrect historical pay

status to them instead of an accurate current pay status. All the information Equifax needed to

determine this was in its own records and files. Equifax failed in its duties under the Fair Credit

Reporting Act and has not conducted its own independent investigation into Plaintiff’s dispute of




                                                   7
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 8 of 11 PageID #: 8




the Nuvell Credit account. Equifax simply parroted data from Nuvell Credit. Equifax did nothing

more than regurgitate data from Nuvell Credit.

   35.     The fact that Equifax is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Equifax did not conduct a reasonable

investigation. If Equifax would have thoroughly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Equifax had conducted a reasonable and good faith investigation

they would have corrected or deleted the Plaintiff’s account that is inaccurate and misleading.

   36.     As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

and embarrassment.

   37.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the jury pursuant to

15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Equifax was negligent,

which entitles Plaintiff to recover actual and compensatory damages under 15 U.S.C. § 1681o.

                                   COUNT III
              NUVELL CREDIT’S VIOLATION OF 15 U.S.C. § 1681s-2(b) OF THE
                          FAIR CREDIT REPORTING ACT


   38.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   39.     At all times pertinent hereto, Nuvell Credit was a “person” as that term is used and

defined under 15 U.S.C. § 1681a.




                                                 8
     Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 9 of 11 PageID #: 9




   40.     Nuvell Credit willfully and negligently supplied Equifax with information about

Plaintiff that was false, misleading, and inaccurate.

   41.     Nuvell Credit willfully and negligently failed to conduct a reasonable investigation of

the inaccurate pay status information that Plaintiff disputed. Had Nuvell Credit conducted a

reasonable investigation, it would have recognized that the reporting of a late pay status on an

account with a $0 balance is nonsensical and wrong.

   42.     Nuvell Credit did not provide a good faith and reasonable investigation into the

disputed current pay status on the account they reported to Equifax. Nuvell Credit’s investigation

was unreasonable and lacking because it failed to lead Nuvell Credit to correct the inaccurate pay

status that they were reporting to Equifax regarding Plaintiff. A reasonable investigation would

have discovered that they should not be reporting the account to Equifax with a late pay status. If

the account had been reasonably and properly investigated, it would have no longer been

reported as a current past due obligation and would have had much less of an impact on

Plaintiff’s credit worthiness. Instead, the Nuvell Credit account is being reported as a current past

due obligation monthly, which is inaccurate.

   43.     Nuvell Credit willfully and negligently failed to comply with the requirements

imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

   44.     As a direct and proximate cause of Nuvell Credit’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

embarrassment, and injury to credit worthiness.

   45.     Nuvell Credit’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the jury pursuant

to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Nuvell Credit was



                                                  9
    Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 10 of 11 PageID #: 10




negligent, which entitles Plaintiff to recover actual and compensatory damages under 15 U.S.C.

§ 1681o.

   46.     Plaintiff has suffered actual harm due to Equifax still reporting the negative tradeline

provided by Nuvell Credit on Plaintiff’s Equifax report even though Equifax was put on notice

of the inaccurate negative reporting through Plaintiff’s dispute letter.

   47.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of Defendants herein.

   48.     At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor against Defendants based on the

following requested relief:

   a. Actual and compensatory damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.

Dated: February 12, 2021




                                                 10
Case 4:21-cv-00136 Document 1 Filed 02/12/21 Page 11 of 11 PageID #: 11




  Respectfully Submitted,

                            /s/Dennis McCarty
                            Dennis McCarty
                            ATTORNEY FOR PLAINTIFF (Pro Hac Vice to Pend)
                            Mississippi Bar No. 102733
                            Supreme Court of the United States Bar No. 302174
                            Federal Bar No. 993800
                            2931 Ridge Rd.
                            Suite 101 #504
                            Rockwall, TX 75032
                            Telephone: 817-704-3375
                            Fax (817) 887-5069
                            dennismccartylaw@gmail.com


                            /s/Jonathan Raburn
                            Jonathan Raburn
                            ATTORNEY FOR PLAINTIFF
                            Louisiana Bar Roll No. 28728
                            McCarty & Raburn, A Consumer Law Firm, PLLC
                            2931 Ridge Rd, Suite 101 #504
                            Rockwall, TX 75032
                            jonathan@geauxlaw.com
                            Telephone: 225-412-2777




                                    11
